Citation Nr: 0411398	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-22 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for respiratory disability 
for the purpose of receiving accrued benefits.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD) for the purpose of receiving accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who died in September 1999, served on active duty 
from April 1964 to April 1966.  His awards and decorations 
included the Combat Infantryman Badge.  The appellant is his son.

The death certificate shows that the veteran died as a result of 
bronchogenic cancer due to chronic obstructive pulmonary disease 
(COPD).  At the time of the veteran's death, service connection 
was not in effect for any disorder.

By a rating action in March 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denied 
the appellant's claim of entitlement to service connection for 
left lung cancer with respiratory conditions of chronic 
obstructive pulmonary disease and pneumonectomy secondary to 
nicotine dependence for the purpose of accrued benefits.  The RO 
also denied the appellant's claim of entitlement to service 
connection for PTSD for the purpose of accrued benefits.  The 
appellant disagreed with those decisions, and this appeal ensued.

By a rating action in October 2002, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
granted entitlement to service connection for the cause of the 
veteran's death, effective January 1, 2002.  That action was based 
on liberalizing law.  Section 201, Public Law 107-103 (codified as 
amended at 38 U.S.C.A. § 1116 (West 2002).  The effective date of 
that law was January 1, 2002.  38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114(a)(2002).  

The case came before the Board of Veterans' Appeals (Board) in 
March 2003, at which time it was remanded for further development.  
Following the requested development, the RO confirmed and 
continued its denial of entitlement to service connection for 
respiratory disability and for PTSD, each claimed for the purpose 
of accrued benefits.  It was noted that although the new law had 
enabled the RO to grant service connection for  the cause of the 
veteran's death, it contained no provisions for an effective date 
prior to January 1, 2002.  Thus, the appellant was effectively 
precluded from receiving accrued benefits for the fatal 
respiratory disorder.  Thereafter, the case was returned to the 
Board for further appellate action.

The question of eligibility for accrued benefits payments based on 
a claim for entitlement to service connection for respiratory 
disability.   

In January 2004, the undersigned Veterans Law Judge granted a 
request from the appellant's then-representative to withdraw his 
services as the appellant's representative.  The appellant was 
notified of that action, and the following month, he appointed the 
Vietnam Veterans of America as his representative.


FINDINGS OF FACT

1.  In October 1998, the RO received the veteran's claim of 
entitlement to service connection for PTSD.

2.  The veteran died in September 1999 as the result of 
bronchogenic cancer due to chronic obstructive pulmonary disease.

3.  Prior to his death, the veteran demonstrated PTSD as a result 
of his experiences in the Republic of Vietnam.

4.  The appellant, the son of the veteran, was born on July [redacted], 
1981.  



CONCLUSION OF LAW

Eligibility for accrued benefits based on a claim for entitlement 
to service connection for PTSD is granted. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b), 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 3.1000 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant change 
in the law.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, 
the VA published final rules implementing the VCAA (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) (2003)).  

After reviewing the record, the Board finds that the RO has met 
its duty to assist the appellant in the development of his claim 
of entitlement to service connection for PTSD for the purpose of 
receiving accrued benefits.  In any case, the only question 
decided here is decided entirely in the appellant's favor. 


II.  Facts and Analysis

The appellant contends that prior to the veteran's death, service 
connection should have been established for PTSD.  Therefore, he 
maintains that as the veteran's son, he is entitled to the 
periodic VA monetary benefits which would have been payable to the 
veteran for those disabilities for the two years prior to the 
veteran's death.  

Generally, where the veteran dies on or after December 1, 1962, 
periodic monetary VA benefits, to which the veteran was entitled 
at his death under existing ratings or decisions, or those based 
on evidence in the file at date of death, and due and unpaid for a 
period not to exceed two years prior to the last date of 
entitlement will be paid to the living person first listed in the 
following order: (1) his spouse; or (2) his children (in equal 
shares); or (3) his dependent parents (in equal shares) or the 
surviving parent.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

At the time of the veteran's death, as now, service connection 
connoted many factors, but basically, it meant that the facts, 
shown by the evidence, established that a particular disease or 
injury resulting in disability had been incurred coincident with 
active military, naval, or air service, or, if preexisting such 
service, had been aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Even if the disease at issue had been 
initially diagnosed after the veteran's discharge from service, 
service connection could still be granted when all of the evidence 
established that the disease had been incurred in service.  38 
C.F.R. § 3.303(d).  

In particular, service connection for PTSD required medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conformed to the criteria set 
forth in the Diagnostic and Statistical Manual of the American 
Psychiatric Association, 4th edition (DSM-IV); a link, established 
by medical evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor had actually occurred.  If the evidence 
established that the veteran had engaged in combat with the enemy 
and the claimed stressor was related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
conditions or hardships of the veteran's service, the veteran's 
lay testimony alone could establish the occurrence of the 
inservice stressor.  38 U.S.C.A. § 1154(b) (West 1991) and 38 
C.F.R. § 3.304(f) (1999); See Cohen v. Brown, 10 Vet. App. 128 
(1997). 

A review of the evidence discloses that in October 1998, the 
veteran had submitted a claim of entitlement to service connection 
for PTSD.  In September 1999, prior to a decision on that claim, 
the veteran died as the result of bronchogenic cancer due to 
chronic obstructive pulmonary disease.  

From August to December 1998, the veteran was treated at the Ft. 
Wayne Vet Center.  Although there were no apparent signs or 
symptoms of PTSD in December 1998, he had previously had several 
diagnoses of PTSD.  His reported stressors included frequent 
reconnaissance patrols, walking point, and several fire fights.  
He also reported killing at least one enemy soldier.  His award of 
the Combat Infantryman Badge verified his participation in combat, 
and the incidents he described were entirely consistent with such 
participation.  There was no clear and convincing evidence to the 
contrary; and therefore, his recall of those incidents was 
sufficient to confirm that they actually happened.  Thus, at the 
time of his death, it was reasonable to conclude that the veteran 
had a diagnosis of PTSD supported by a confirmed stressor.  At the 
very least, the evidence was in relative equipoise.  That is, 
there was an approximate balance of evidence both for and against 
the claim that the veteran had PTSD as a result his experiences in 
Vietnam.  Under such circumstances, all reasonable doubt was to be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  Accordingly, at the time of the veteran's death, 
service connection had been warranted for PTSD.  

In light of the foregoing, the appellant is entitled to accrued 
benefits for the veteran's service-connected PTSD.  To that 
extent, the appeal is allowed. 


ORDER

Eligibility for accrued benefits based on a claim of entitlement 
to service connection for PTSD is granted.


REMAND

As noted above, when the RO granted entitlement to service 
connection for the cause of the veteran's death, it did so based 
on a liberalizing law which had become effective January 1, 2002.  
Section 201, Public Law 107-103 (codified as amended at 38 
U.S.C.A. § 1116 (West 2002)).  Accordingly, the effective date of 
service connection for the cause of the veteran's death was also 
January 1, 2002.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114(a)(2002).  

By a rating action in April 2003, the RO denied the appellant's 
claim of entitlement to service connection for respiratory 
disability for the purpose of accrued benefits.  The RO noted that 
although the new law provided for service connection for the fatal 
bronchogenic carcinoma, it had made no provisions for an effective 
date prior to January 1, 2002.  Inasmuch as the veteran had died 
prior to that date, the appellant was effectively precluded from 
receiving accrued benefits for the fatal disorder.

During the course of the appeal, VA issued revised regulations 
with respect to effective dated of benefits for disability or 
death caused by herbicide exposure.  Such regulations also 
concerned the disposition of unpaid benefits after the death of 
the beneficiary.  68 Fed. Reg. 50966 (August 25, 2003).  Those 
revisions became effective September 24, 2003, and have been 
codified at 38 C.F.R. § 3.816 (2003).  They are potentially 
applicable to the assignment of an effective date for the cause of 
the veteran's death, which could, in turn affect the decision with 
respect to the appellant's claim for service connection for 
respiratory disability for the purpose of receiving accrued 
benefits.  

Where the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
Congressional intent to the contrary. Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991); VAOPGCPREC 11-97.  It would be premature for 
the Board to consider the change in the law prior to the RO as 
such action could be potentially prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993);  VAOPGCPREC 
16-92 (July 24, 1992). 

In light of the foregoing, this appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  The 
following actions are to be performed:

1.  The RO must re-adjudicate the issue of entitlement to service 
connection for respiratory disability for the purpose of accrued 
benefits.  In so doing, consider the revised regulations with 
respect to effective dated of benefits for death caused by 
herbicide exposure and with respect to the disposition of unpaid 
benefits after the death of the beneficiary.  68 Fed. Reg. 50966 
(August 25, 2003).  If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he and his representative 
must be furnished an SSOC on all issues remaining in appellate 
status and afforded an opportunity to respond.  Thereafter, if 
otherwise in order, the case should be returned to the Board for 
further appellate action.

2.  The RO must ensure that all provisions of VCAA are properly 
applied in the development of the claim.

By this remand, the Board intimates no opinion as to the final 
disposition of the remanded issue.  It must be emphasized, 
however, that the appellant has the right to submit any additional 
evidence and/or argument on such issues.  Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



